DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 6/8/2022 has been considered as to the merits.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the phrase “detachably connected to the upper surface of the water craft”  and claim 9 recites “ fasteners disposed on…the upper surface of the water craft.”  These phrases positively recite the upper surface of the water craft.  It is unclear if Applicant is intended to claim the seat itself, or claim the seat in combination with the water craft.  If Applicant intends to claim the seat alone, the phrase - - configured to detachably connect- - could be used to identify how the straps interact with the water craft without positively claiming the watercraft itself.  Claim 10 is rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cannon et al. (US2022/0089256).  With respect to claim 1, Cannon discloses a seat (120) for use with a watercraft (102) having an upper surface (unlabeled), comprising: a bottom panel (124) made of inflatable drop stitch material (see paragraph [0011]) including an upper surface and a lower surface and a peripheral side wall (see Figure 3); a back panel (122) made of inflatable drop stitch material including a first surface and a rear surface and a peripheral side wall; a first means (18) connecting the bottom panel to the back panel and a second means (208)(216) for connecting the bottom panel to the upper surface of the watercraft.  The first means includes a coupler connecting the bottom panel and the back panel to each other along a rear portion of the bottom panel and a bottom portion of the back panel.  The first means is a pivotal, permanent coupling means.  The second means include means for detachable connecting the seat to the upper surface of the watercraft (given that the seat is slid within the recess to detachable hold the seat in position).  A pair of straps (126) connecting an upper portion of the back panel (122) to a forward portion of the bottom panel (124).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US2022/0089256) in view of Cox (WO/2014/195349 A1).  As disclosed above, Cannon reveals all claimed elements with the exception of an inflatable pressure between 4-20 for the bottom panel and 3-20 for the back panel.  Cox teaches a hovercraft constructed of drop stitch material for supporting an occupant there on.  Cox teaches a psi of 5-15 for that is sufficiently rigid for supporting a person or other weight and withstand air cushion loads and water impacts (see page 4, line 7).  It would have been obvious to one of ordinary skill in the art to use the inflation pressure taught by Cox in the seating element disclosed by Cannon since such a pressure is sufficiently rigid to support a person and withstand loads and impacts.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US2022/0089256) in view of King (US 2016/0081481).  As disclosed above, Cannon reveals all claimed elements with the exception of a detachable coupling means.  King teaches a seat cushion (106) and a back cushion (108) connected by a flexible hinge member (110), wherein a zipper (112) can detach the seat from the back at the flexible hinge member.  It would have been obvious to add a zipper as taught by King to the connection (128) disclosed by Cannon since such a provision would enable a single panel to be replaced (seat or back) in the case of damage, without having to replace the entire seat.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US2022/0089256) in view of Caples (US 2007/0012236).  Cannon discloses all claimed elements with the exception of a second means including detachable connecting the seat to an upper surface of the water craft in the form of nylon straps.  Caples teaches a seat bottom element (300) with a series of straps (302a)-(302d) for attaching the seat to a surface of a water craft.  The straps are adjustable for positioning the seat.  It would have been obvious to one or ordinary skill in the art to add attachment points to the surface of the watercraft disclosed by Cannon and straps to the seat disclosed by Cannon as taught by Caples.  Such an attachment means allows for adjustability of seat location based on user comfort and balance and would have been obvious to one of ordinary skill in the art to try.  Using a nylon material for the strap material would have been an obvious matter of design choice since nylon is known for both its strength and durability in a wet environment.  

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US2022/0089256) in view of Huber (5,029,928).  Cannon et al. discloses all claimed elements with the exception of a support panel.  Huber teaches a support panel (98) made of similar inflatable material as a seat (80) and back (82).  The support panel is connected to a lower surface of a bottom panel by way of (112) and props the bottom panel up at an angle to position the seat in a reclining position (see Figure 15).  Each of the bottom, back and support panels have separate inflation valves (85).  The reclining angle is generally quite shallow.  It would have been obvious to specific a specific angle between 0 and 20 degrees based on user comfort.  It would have been obvious to add a support panel as taught by Huber to the Cannon seat element given that such an addition provides seat adjustability to the user thereby increasing user comfort.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kasatshko (6,886,204) (note three sections with three inflation valves); Milligan (2,180,426) (note the rigid hinge connection between back and bottom); Berenson (US 2015/0289663) (note the reclining back element) and White (4,518,203) (note the location of straps).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636